 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
     LAS VEGAS DEVELOPMENT GROUP,
11   LLC,                                              Case No.: 2:15-cv-00917-GMN-NJK
12         Plaintiff(s),                                             Order
13   v.                                                         [Docket No. 105]
14   2014-3 IH EQUITY OWNER, LP, et al.,
15         Defendant(s).
16        Pending before the Court is an unopposed motion to continue the settlement conference,
17 Docket No. 105, which is GRANTED. The settlement conference is CONTINUED to 9:30 a.m.
18 on March 6, 2020. Settlement statements must be submitted by 3:00 p.m. on February 28, 2020.
19        IT IS SO ORDERED.
20        Dated: January 21, 2020
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                 1
